Citation Nr: 1743725	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-22 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative disc disease and small central disc protrusion at L4-L5 and L5-S1.

2.  Entitlement to a rating in excess of 20 percent for herniated disc, cervical spine, C6-7.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1989 to December 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2003, December 2008, and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board remanded these matters in May 2013.

In this decision, the Board grants entitlement to a TDIU.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The issues of entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative disc disease and small central disc protrusion at L4-L5 and L5-S1; and entitlement to a rating in excess of 20 percent for herniated disc, cervical spine, C6-7, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants the Veteran entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties as they relate to that issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Analysis

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in September 2009 that he was currently working as a chaplain at a correctional facility and as a pastor, but that he had lost many days of work due to his service-connected lower back, cervical spine, wrist, and knee disabilities.  He further explained that he did not feel he could continue in his position as a chaplain at the correctional facility because he felt unsafe working there.  He also indicated that he has completed four years of college.  On a VA Form 21-8940 received in February 2010, the Veteran indicated that he stopped working as a chaplain at the correctional facility in November 2009.

The issue of entitlement to a TDIU was raised during the pendency of and as part and parcel to the claim for entitlement to a higher rating for the service-connected low back disability.  Therefore, the relevant period is from July 11, 2002, one year prior to receipt of that claim, to the present.  See 38 C.F.R. § 3.400(o)(2).

During the relevant period, the Veteran's service-connected residuals of traumatic brain injury with major depressive disorder were rated as 70 percent disabling from January 31, 2012.  His service-connected migraine headaches were rated as 10 percent disabling prior to March 31, 2006; 30 percent from March 31, 2006, to January 30, 2012; and 50 percent disabling from January 31, 2012.  His service-connected cervical spine disability was rated as 20 percent disabling.  His service-connected neuropathy of the left upper extremity was rated as 20 percent disabling from January 29, 2008.  His service-connected radiculopathy of the left lower extremity was rated as 20 percent disabling from November 24, 2010.  His service-connected low back disability was rated as 20 percent disabling prior to May 19, 2010, and from January 1, 2011; and temporarily rated as 100 percent disabling from May 19, 2010, to December 31, 2010, due to convalescence following a surgical procedure.  His service-connected right knee disability was rated as 10 percent disabling.  His service-connected left knee disability was rated as 10 percent disabling.  His service-connected carpal tunnel syndrome of the left wrist was rated as noncompensable prior to January 9, 2004, and as 10 percent disabling therefrom.  His service-connected carpal tunnel syndrome of the right wrist was rated as noncompensable prior to January 9, 2004, and as 10 percent disabling therefrom.  His service-connected gastroenteritis was rated as noncompensable prior to March 31, 2006, and as 10 percent disabling therefrom.  His service-connected residuals of right hand injury were rated as noncompensable.  His combined rating was 60 percent prior to March 31, 2006; 80 percent from March 31, 2006, to May 18, 2010; 100 percent from May 19, 2010, to December 31, 2010; 90 percent from January 1, 2011, to January 30, 2012; and 100 percent from January 31, 2012.

The Veteran did not meet the schedular percentage requirements for a TDIU prior to March 31, 2006.  Specifically, prior to March 31, 2006, he was service connected for headaches, rated as 10 percent disabling; a cervical spine disability, rated as 20 percent disabling; a low back disability, rated as 20 percent disability; right and left knee disabilities, each rated as 10 percent disabling; right and left wrist carpal tunnel syndrome, rated as 10 percent disabling for each wrist from January 9, 2004; and gastroenteritis, rated as noncompensable, for a combined rating of 60 percent.  
When combined under the provisions of 38 C.F.R. § 4.16(a)(1)-(5), the Veteran's service-connected disabilities of the upper and lower extremities; service-connected disabilities of the separate bodily systems; and disabilities resulting from common etiologies or a single accident do not result in a single 60 percent rating or a combined rating of at least 70 percent.  In that regard, the Board notes that the Veteran's service-connected cervical spine disability and low back disability were incurred in a motor vehicle accident, but his service-connected knee disabilities and wrist disabilities arose from other causes.  Those disabilities therefore cannot be combined under 38 C.F.R. § 4.16(a)(2).  In addition, his service-connected wrist disabilities affect the nervous system, and therefore cannot be combined with his service-connected cervical spine, low back, and bilateral knee disabilities, which affect the musculoskeletal system, under 38 C.F.R. § 4.16(a)(3).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to March 31, 2006, such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

The Veteran did meet the schedular percentage requirements for a TDIU beginning March 31, 2006.  From March 31, 2006, the Veteran's service-connected migraine headaches were rated as 30 percent disabling.  The migraine headaches and bilateral carpal tunnel syndrome, when combined under 38 C.F.R. § 4.16(a)(3) as disabilities of the nervous system, are rated at 40 percent or higher.  Therefore, the Veteran had a single disability rated as 40 percent disabling or higher and a combined rating of 70 percent or higher beginning March 31, 2006.  See 38 C.F.R. § 4.16(a).

The record contains various statements from the Veteran and others as to the functional limitations caused by his service-connected disabilities.  At a January 2004 VA spine examination, the Veteran reported pain ranging from 5 to 9 out of 10 that was usually 6.5 out of 10.  During his migraines, his pain radiates to his temple areas and causes numbness around his eyes.  His left third and fourth fingers are constantly numb.  He indicated that he was occasionally able to work outside, split wood, hunt, and fish.  He reported that his headache pain interferes with his concentration and his ability to give a sermon.

At a December 2004 VA joints examination, the Veteran reported severely decreased mobility during flare-ups in his back pain.  He estimated that he can walk one-quarter to one-half mile, but was uncertain how long it would take him to walk such a distance.  He also reported that he was occasionally unsteady on his feet, but that he had no history of falls.  He experienced difficulty in his work as a pastor and self-employed truck driver due to back pain, particularly with loading, unloading, and driving the trucks.  He further reported difficulty with lifting and using stairs.  He continued to hunt and fish, though he was limited in doing so due to back pain.  He no longer cut wood or did yard work.

In March 2006, he indicated that he was experiencing severe pain due to his service-connected spine disability, which hindered the overall mobility of his neck and shoulder, his ability to sleep, and his ability to function normally on a daily basis.  He also reported an increase in the frequency and severity of his migraine headaches, an increase in pain from his bilateral carpal tunnel syndrome, an increase in his bilateral knee pain and discomfort, and an increase in pain and numbness due to his service-connected low back disability.  See correspondence from the Veteran, received in March 2006.

At a December 2006 VA neurological examination, the Veteran reported that he had one major headache per week with an intensity of 9 or 10 out of 10 and two to three minor headaches per week with intensities of 2 or 3 out of 10.  When he has a headache, he goes to a quiet room, turns down the shades, turns off the lights, and takes pain medications.  The headaches each last for several hours.

At a January 2007 VA joints examination; the Veteran estimated that he can walk one-quarter to one-half mile before stopping.  He again reported that he was unsteady on his feet at times but had no history of falls.  He had difficulty walking during his pastoral duties, and missed two to three weeks of work due to back pain and another two to three weeks due to neck pain.  He had limited capabilities for lifting and ascending stairs.  He also had difficulties with concentration and had decreased mobility in his left arm due to his service-connected cervical spine disability.  In addition, he had difficulties with typing and carrying things due to his service-connected bilateral carpal tunnel syndrome.

In January 2008, the Veteran indicated that he experienced excruciating pain in his left shoulder and down his left hand beginning in early December 2007.  He missed several days of work and, even after extensive treatment, still had numbness and weakness in the left arm and hand, as well as pain.  See correspondence from the Veteran received in January 2008.

In May 2009, the Veteran reported intense numbness, tingling, and loss of strength in the left hand and arm due to his service-connected spine disability.  The condition was beginning to cause radiation of pain into the right shoulder.  He further reported that he had an incapacitating episode of low back pain in January 2009, and that the service-connected low back disability was causing pain and numbness into the right leg and foot.  He was having increased difficulty with walking, and pain was beginning to radiate into the left hip.  See correspondence from the Veteran received in May 2009.

In a September 2009 treatment note, H. Rearick, PA-C, opined that the Veteran "is certainly able to perform his clerical duties without restrictions.  However, due to the amount of walking involved in his job the job is becoming more difficult for him to do."  She further noted that the Veteran's frequent absences due to pain were negatively affecting his job performance.  If the Veteran could have a position with limited walking and with frequent breaks he would be able to continue working as a pastor or chaplain.

In October 2009, L. Hallstrom, M.D., placed the Veteran into off-duty status pending an appointment for a lumbar epidural steroid injection.  In a December 2009 progress report, Dr. Hallstrom, indicated that the Veteran asked whether he could be allowed to perform a light duty job.  Dr. Hallstrom opined that the Veteran could perform a light duty job with restrictions of no lifting greater than 10 pounds; no pushing or pulling greater than 30 pounds; no repetitive bending, stooping, or squatting; and no sudden or abrupt movements.

At a December 2009 VA spine examination, the Veteran reported that he stopped working as a pastor at the correctional facility in November 2009.  He was medically released from that job after missing several days of work due to chronic pain.  He reported that his walking was limited to about 300 feet and that he had difficulty driving long distances because of his back pain.

In August 2010, W. Bailey, P.T., completed a physical therapy treatment plan form indicating that the Veteran could not sit greater than one-half hour without significant increase in pain and could not walk through Walmart without sitting down.  In October 2010, Mr. Bailey, completed another physical therapy treatment plan form indicating that the Veteran had "definitely improved" with therapy, but that he was still unable to stand for greater than 10 minutes or sit greater than one-half hour without severe increased pain.  In December 2010, Mr. Bailey wrote that the Veteran was "completely dysfunctional" in terms of his ability to walk with any type of endurance.

In February 2011, the Veteran's reported being able to sleep for only two hours at a time due to pain, or up to 6 hours with medications.  The Veteran estimated that he could stand for 5 to 10 minutes and sit for approximately 15 minutes before severe pain begins.  He can walk approximately 10 minutes at a store without a cart.  He can walk for longer periods with a cart, but was still limited.  He can climb stairs, but must go extremely slowly and cautiously, and must use the handrail.  He has incapacitating severe headaches two times per week.

In March 2011, J. Torretti, M.D., opined that the Veteran can lift a maximum of 60 pounds on occasion, walk or stand 0 to 2 hours, sit 0 to 2 hours, and drive 10 to 30 minutes intermittently in an 8-hour workday.  In addition, the Veteran has limited ability to grasp, push, pull, and perform fine manipulation.  He can climb stairs and bend occasionally and reach frequently, but cannot squat or kneel.

In April 2011, the Veteran stated that was unable to do 80 percent of the things he used to do prior to a spinal surgery performed in May 2010.  He reported difficulty with many activities of daily living, including dressing and toileting.  Any activity, including walking and driving, would require a day of recuperation.  See correspondence from the Veteran received in April 2011.

The Veteran submitted a number of third party witness statements in April 2011.  His wife indicated in her statement that the Veteran required help with activities of daily living and projects around the house.  In addition, his church recently had to hire an assistant pastor to ensure the church ministries and activities did not slow down.  She and the Veteran were considering leaving the church due to the Veteran's in ability to perform his duties as pastor.  J. Knight, a worker at the Veteran's church, indicated that it took the Veteran three times as long as others to walk the 80 yards from his home to the church.  In addition, after helping to fix a broken gas line at the church, the Veteran required a full day of rest in a chair to recuperate.  Mr. Knight filled in for the Veteran at sermons more than 30 days in the prior year because the Veteran could not stand up due to back pain.  S. Knight reported that the Veteran had not been able to stand or sit for long periods of time since his surgery.  S. Guth reported that, in the over 9 years she had known the Veteran, she watched him become more and more limited physically.  The Veteran had reached the point where he was missing many church services.  Even when he does perform a service, he has to do it from a sitting position due to pain and weakness in his legs and back.  He also had to stop umpiring and coaching baseball games, fishing, and hunting.  J. Hauser and C. Hauser indicated that, prior to bringing in an assistant pastor, the Veteran was having a more and more difficult time fulfilling his duties as a pastor.

An April 2011 VA general medical examination report indicates that the Veteran has decreased mobility, problems with lifting and carrying, and difficulty reaching due to his service-connected low back disability, knee disabilities, and neuropathy.  His neuropathy also causes decreased manual dexterity.  His gastroenteritis causes diarrhea and urgency.  His now residuals of traumatic brain injury cause memory loss, decreased concentration, poor social interaction, vision difficulties, lack of stamina, weakness, and pain.  An April 2011 VA mental disorders examination report indicates that the Veteran is experiencing reactive anxiety and depression secondary to his service-connected low back disabilities and the associated functional limitations.  His affective symptomatology negatively impacts his reliability and productivity.

A September 2012 medical report from L. Witherup, PA-C, indicates that the Veteran resigned from his position as pastor in March 2012 because he could not keep up with all the activities and responsibilities asked of him due to his health conditions and physical restrictions.

In a July 2013 medical source statement, R. Zelazowski, Ph.D., opines that the Veteran would have moderate difficulties with understanding and remembering simple instructions and making judgments on simple work-related decisions.  He would also have marked difficulties with carrying out simple instructions and with making judgments on complex work-related decisions.  He would have extreme difficulties with understanding and remembering complex instructions and with carrying out complex instructions.  From a social standpoint, he would have moderate difficulties with interacting with the public, supervisors, and co-workers; and would have marked difficulties responding appropriately to usual work situations and to changes in a routine work setting.  Dr. Zelazowski based his assessment on an in-person clinical psychological evaluation of the Veteran.

In a July 2013 functional capacity evaluation report, W. Bailey, P.T., indicates that the Veteran was in so much pain after a half day of testing that the second part of the evaluation had to be postponed.  Mr. Bailey concluded, "With the amount of pain that the patient is demonstrating, and what we are able to find as far his abilities to do lifting, we cannot in good conscience give a rating for occasional or constant in either material handing activities or non-material handling of either a sedentary or light demand of the worker."  Furthermore, "Even in a very sedentary physical demand classification he will be in that severe pain and needs to be adjusting his position constantly."

In light of the competent medical and lay statements as to the Veteran's abilities summarized above, the Board finds that the Veteran's service-connected disabilities limit him to a very limited range of sedentary work.  He has difficulties as to lifting, standing, walking, and performing postural activities due to the service-connected cervical spine, low back, and bilateral knee disabilities, and difficulties as to gripping and performing manipulative actions due to the service-connected neuropathy of the left upper extremity and carpal tunnel syndrome of the bilateral upper extremities.  He has difficulties concentrating and must periodically retreat to a dark, quiet room due to his migraine headaches.  The Veteran's service-connected psychiatric disability would further limit the range of work he could perform.  Accordingly, the Veteran would be unable to complete the core duties of sedentary work such as clerical work, inspection work, or assembly work, or to complete a full work schedule on an ongoing basis due to his service-connected physical and psychiatric disabilities.  This determination is supported by the fact that the Veteran had to resign from his position as a pastor of his church even after being afforded special accommodations, to include the hiring of an assistant pastor.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran is capable of only marginal employment consisting of part time work or limited sedentary work performed in a sheltered environment.  Such work cannot be considered substantially gainful employment. See 38 C.F.R. § 4.16(a).

The Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  The Board again notes that the AOJ will set an effective date for the award of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).


ORDER

Entitlement to a TDIU is granted.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

In February 2017, the Veteran, through his representative, submitted additional medical treatment records, including records showing that he underwent surgery for his service-connected low back disability in August 2016.  The Veteran was most recently provided a VA examination as to his service-connected low back and cervical spine disabilities in April 2011.  In light of the evidence that those disabilities have advanced in severity since that time, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected low back and cervical spine disabilities may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

In addition, an April 2012 disability evaluation indicates that the Veteran had applied for Social Security Administration disability benefits based, at least in part, on his service-connected low back and cervical spine disabilities.  There is no indication that VA has made efforts to obtain the Veteran's Social Security Administration records.  As there is an indication that there are outstanding Social Security Administration records relevant to the issues being remanded, on remand efforts must also be made to obtain those records.  See 38  C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain from the Social Security Administration any records associated with the Veteran's claim for disability benefits.  See 38 C.F.R. § 3.159(c)(2).  Any negative response must be included in the record, and the Veteran must be notified of such inability and informed that he may submit any Social Security Administration records he may have in his possession.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back and cervical spine disabilities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the thoracolumbar spine and cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results for the cervical spine should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-13, May 2013.

The examination results for the thoracolumbar spine should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" of VA Form 21-0960M-14, May 2013.

In recording the ranges of motion for the Veteran's thoracolumbar spine and cervical spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low back and cervical spine disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected low back and/or cervical spine disabilities.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner should also conduct neurological testing to assess the current nature and severity of the Veteran's service-connected neuropathy of the left upper extremity and radiculopathy of the left lower extremity, which are associated with the service-connected low back and cervical spine disabilities.

The examiner must provide a complete rationale for any opinion expressed.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


